April 1, 2010 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: General Government Securities Money Market Funds, Inc. 1933 Act No.: 2-77207 1940 Act No.: 811-3456 CIK No.:0000702172 Dear Sir/Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectuses and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No.40 to the Registration Statement, electronically filed with the Securities and Exchange Commission on March 29, 2010. Please address any comments or questions to the undersigned at (212) 922-6620. Sincerely, /s/ Judith C. Canonica Judith C. Canonica Paralegal cc: Stroock & Stroock & Lavan LLP
